Citation Nr: 0432428	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  97-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a tongue disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 







INTRODUCTION


The veteran served on active duty from November 1978 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a tongue disability.

The Board remanded this matter in December 1998 to obtain the 
veteran's service medical records, personnel records, morning 
reports, and a VA examination for the veteran's tongue.

The matter was remanded in October 2001 for a second VA 
examination of the veteran's tongue, as the first examination 
was not sufficient for rating purposes.


FINDINGS OF FACT

Resolving doubt in favor of the veteran, the veteran's tongue 
disability, manifested by a scar on the tongue and a speech 
impediment, is the result of an injury to his tongue in 
service.


CONCLUSION OF LAW

The grant of service connection for a tongue disability, 
manifested by a scar on the tongue and a speech impediment, 
is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from November 1978 to July 
1980.

The veteran filed his original claim for a tongue disability 
in July 1995.  He submitted a timely appeal in July 1997 
which was followed by two Board remands.

A review of the documents associated with the file indicated 
that the veteran's original claims folder, including his 
service medical records were unavailable for review and may 
have been lost while in the custody of the VA.  The December 
1998 remand requested that the RO rebuild the claims folder 
by contacting the National Personnel Records Center (NPRC) to 
replace the missing medical and personnel records, including 
the unit's morning reports.  The remand also asked the RO to 
provide the veteran with an examination regarding the nature 
and etiology of his tongue disability.

The veteran submitted to a VA mouth examination in November 
1999.  The examiner noted that the tongue appeared to be 
normal, except for a small scar anteriorly in the midline.  
The diagnosis indicated there was some scarring of the 
tongue.  The examiner also noted that it is a question if the 
scarring of the tongue would cause the veteran's slurred 
speech.

The October 2001 Board remand instructed the RO to obtain a 
new VA tongue examination to determine the nature and 
etiology of the veteran's tongue disorder, as the November 
1999 examination did not address the issue.

In May 2004, a statement from the veteran indicated that he 
had no further records to submit.

In July 2004, the veteran submitted to the second VA tongue 
examination.  The examiner noted that it was at least as 
likely as not that the veteran's speech impediment was the 
result of his "service connected injury."  The rational for 
this assessment was that there was a 1.0 cm by 0.05 cm scar 
present.  The examiner concluded that the location of the 
scar was such that it would interfere with the veteran's 
speech.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

Despite efforts on behalf of the RO, copies of the veteran's 
service medical records, entrance examinations, separation 
examinations, personnel records and morning reports were not 
associated with the claims folder.  The VA examination dated 
July 2004 indicated that the veteran's tongue injury and 
speech impediment were at least as likely as not to be 
related to the veteran's time in service.

The question of whether the injury to the veteran's tongue 
occurred in service is a matter of fact rather than medical 
judgment.  Nonetheless, it is important to note that in this 
case the evidence that might have corroborated the veteran's 
claim (the service medical records) was lost while in VA 
custody.  No conflicting evidence exists to negate the 
veteran's statement that the tongue injury occurred in 
service.  Under these circumstances, the benefit-of-the-doubt 
will be conferred in the veteran's favor.  Thus, it must be 
concluded that the scar on the veteran's tongue is the result 
of an injury in service.  Furthermore, the current disability 
has been linked to the injury in service, as the VA examiner 
has concluded that the veteran currently has a speech 
impediment that is the result of the scar.  

Accordingly, all the elements necessary for a grant of 
service connection have been established: the veteran has a 
current disability, there was an injury to the tongue in 
service, and competent medical opinion links the disability 
to the inservice injury.   The claim for service connection 
for a tongue disability is, therefore, granted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2003); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

As the veteran has been granted the benefit sought on appeal 
(service connection for a tongue disability), it is 
unnecessary to consider the adequacy of the RO's measures to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§  5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§  3.102, 3.159 (2004).


ORDER


Entitlement to service connection for a tongue disability, 
with a scar on the tongue and speech impediment, is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



